          Case 3:20-cv-01449-JCS Document 55 Filed 05/24/21 Page 1 of 11



 1   SARAH R. NICHOLS, Bar No. 233099
     sarah@nicholslawyer.com
 2   NICHOLS LAW, P.C.
     75 Broadway, Ste. 202
 3   San Francisco, CA 94111
     Telephone: 415.710.9116
 4   Facsimile: 415.276.1999

 5   DAVID S. RATNER, Bar No. 316267
     david@ratnermolineaux.com
 6   SHELLEY A. MOLINEAUX, Bar No. 277884
     shelley@ratnermolineaux.com
 7   RATNER MOLINEAUX, LLP
     1990 N. California Blvd., Ste. 20
 8   Walnut Creek, California 94596
     Telephone: 925.239.0899
 9   Facsimile: 925.891.3818

10   Attorneys for Plaintiffs
     MARY ELIZABETH KNOX; RACHEL PIERSIG;
11   ALISON CHANDLER; MARY BLUMBERG; JILL
     HENDERSON
12

13   (continued on following page)

14                                   UNITED STATES DISTRICT COURT

15                               NORTHERN DISTRICT OF CALIFORNIA

16                                      SAN FRANCISCO DIVISION

17

18   MARY ELIZABETH KNOX; RACHEL                 Case No. 3:20-cv-01449-JCS
     PIERSIG; ALISON CHANDLER; MARY
19   BLUMBERG; JILL HENDERSON,                   JOINT CASE MANAGEMENT
                                                 STATEMENT
20                     Plaintiffs,
                                                 Date:        May 28, 2021
21          v.                                   Time:        2:00 p.m.
                                                 Judge:       Hon. Joseph C. Spero
22   THE COUNTY OF CONTRA COSTA et               Courtroom:   F, 15th Floor (Via Zoom)
     al.,
23
                       Defendants.
24

25

26

27

28
     JOINT CASE MANAGEMENT STATEMENT
                                                 1.
     (No. 3:20-cv 01449-JCS)
         Case 3:20-cv-01449-JCS Document 55 Filed 05/24/21 Page 2 of 11



 1   (continued from preceding page)

 2
     JOHN C. FISH, Jr., Bar No. 160620
 3   jfish@littler.com
     BLAIR SENESI, Bar No. 313580
 4   bsenesi@littler.com
     LITTLER MENDELSON, P.C.
 5   333 Bush Street
     34th Floor
 6   San Francisco, California 94104
     Telephone: 415.433.1940
 7   Facsimile: 415.399.8490

 8   Attorneys for Defendants
     COUNTY OF CONTRA COSTA and
 9   CONTRA COSTA COUNTY OFFICE
10   OF THE DISTRICT ATTORNEY

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT CASE MANAGEMENT STATEMENT
                                          2.
     (No. 3:20-cv 01449-JCS)
          Case 3:20-cv-01449-JCS Document 55 Filed 05/24/21 Page 3 of 11



 1           The Parties to the above-entitled action jointly submit this JOINT CASE MANAGEMENT

 2   STATEMENT pursuant to Federal Rules of Civil Procedure 26(f) and 16(b), Civil Local Rule 16-9,

 3   the Standing Order for All Judges of the Northern District of California dated November 1, 2018, and

 4   the Clerk’s Notice dated April 19, 2021. (Dkt. No. 46).

 5   I.      JURISDICTION AND SERVICE
 6           Plaintiffs filed their Complaint on February 26, 2020. The Court has Federal Question

 7   jurisdiction.

 8           Plaintiffs requested a continuance of the Initial Case Management Conference scheduled for

 9   May 29, 2020, in order to amend their Complaint. The Court granted Plaintiffs’ request and

10   rescheduled the Initial Case Management Conference for August 28, 2020.

11           Plaintiffs filed their First Amended Complaint on August 14, 2020, adding Plaintiff Jill

12   Henderson’s claims, and Plaintiffs requested another continuance of the Initial Case Management

13   Conference. The Court granted Plaintiffs’ request and rescheduled the Initial Case Management

14   Conference for December 4, 2020.

15           Plaintiffs served a waiver of service of process pursuant to Federal Rule of Civil Procedure

16   4(d) on August 20, 2020.

17           Defendants returned the executed waiver of service of process on September 17, 2020, and

18   filed their Motion to Dismiss on October 19, 2020.

19           The Court moved both the Initial Case Management Conference and the hearing on the Motion

20   to Dismiss to January 29, 2021, at 9:30 a.m.

21           On March 5, 2021the Plaintiffs filed a Joint Stipulation on behalf of the Parties requesting the

22   Court extend the Initial Case Management Conference to April 23, 2021. The Parties agreed Plaintiffs’

23   would file an amended complaint on or before March 22, 2021 and Defendants response would be due

24   30 days from service.

25           On March 8, 2021, Judge Spero signed the order continuing the Initial Case Management

26   Conference to April 23, 2021 and ordered Plaintiffs’ amended complaint filed by March 22, 2021.

27   Defendants’ response is due 30 days thereafter.

28           On March 22, 2021, Plaintiffs filed their second amended complaint.
     JOINT CASE MANAGEMENT STATEMENT
                                                       3.
     (No. 3:20-cv 01449-JCS)
                                   Case 3:20-cv-01449-JCS Document 55 Filed 05/24/21 Page 4 of 11



                       1            On April 21, 2021, Defendants filed a motion to dismiss Plaintiffs’ second amended complaint.

                       2            On May 20, 2021, the Court issued its Order Granting in Part and Denying in Part Motion to

                       3     Dismiss Second Amended Complaint.

                       4            Defendants are in the process of preparing an Answer and request until June 17, 2021, to file

                       5     as the Second Amended Complaint is 120 pages.

                       6     II.    FACTS
                       7            Plaintiffs’ Facts:

                       8            While Diana Becton’s prior trailblazing work as a judge and as a Contra Costa County District

                       9     Attorney is nice, she still discriminated against Plaintiffs as a result of their gender, and in some cases,

                    10       their age. She discriminated against them by demoting them, giving coveted roles and positions to

                    11       younger, less capable males, banishing the Plaintiffs to less favorable office locations, removing them

                    12       from committees and trainings, and engaging in other activities all with the purpose of erasing

                    13       Plaintiffs and their contributions to the District Attorney’s Office. Whatever she did prior to becoming

                    14       District Attorney, while impressive, is entirely irrelevant to this case.

                    15              As the complaint explains in great detail, each of the Plaintiffs are accomplished prosecutors

                    16       who have devoted most, if not the entirety, of their careers to the service of Contra Costa County as

                    17       deputy district attorneys. The Contra Costa District Attorney’s office has a long and pervasive history

                    18       of gender discrimination. Unfortunately, Diana Becton has not only failed to change that history, but

                    19       she has in fact made it worse. While Defendants may want to focus on the barriers that Diana Becton

                    20       personally overcame, this case is about her failure to treat the women in her office, especially women

                    21       over 40, fairly and equally when compared to their younger, male counterparts.

                    22              Defendants’ Facts:

                    23              In June 2018, Diana Becton became the first woman—and first African-American—ever

                    24       elected Contra Costa County District Attorney in the 150-plus years of the office.

                    25              Prior to becoming District Attorney, Ms. Becton also blazed new trails as a Contra Costa

                    26       County Superior Court judge for 22 years.

                    27

                    28
LITTLER MEND ELSO N, P.C.
       333 Bush Street
                             JOINT CASE MANAGEMENT STATEMENT
          34th Floor
                                                                                4.
                             (No. 3:20-cv-01449-JCS)
   San Francisco, CA 94104
         415.433.1940
                                    Case 3:20-cv-01449-JCS Document 55 Filed 05/24/21 Page 5 of 11



                       1             Plaintiffs are all experienced Deputy District Attorneys continuing to perform important roles

                       2     for the office and the community. While they may hold their own personal views on how they would

                       3     manage themselves and the office, they have not been discriminated against in any way.

                       4     III.    LEGAL ISSUES
                       5             Key Legal Issues:

                       6             1. Whether Defendants discriminated against Plaintiffs on account of their gender and age

                       7                 and retaliated against Plaintiffs for their protected activity.

                       8     IV.     MOTIONS
                       9             Defendants foresee filing a motion for summary judgment and/or partial summary judgment

                    10               and, possibly, for separate trials.

                    11       V.      AMENDMENT OF PLEADINGS
                    12               Plaintiffs filed a Second Amended Complaint on March 22, 2021. At this time Plaintiffs have

                    13       no intention of amending their pleading.

                    14       VI.     EVIDENCE PRESERVATION
                    15               The Parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored

                    16       Information (“ESI Guidelines”) and confirm that they have met and conferred pursuant to Fed. R. Civ.

                    17       P. 26(f). The Parties will take all reasonable steps to preserve evidence potentially relevant to this

                    18       matter and will continue to comply with their preservation obligations.

                    19       VII.    DISCLOSURES
                    20               This case is subject to General Order No. 71. The Parties have done an exchange of documents

                    21       and information per General Order 71.

                    22       VIII. DISCOVERY
                    23               The Parties have exchanged documents and information per General Order 71. The Parties do

                    24       not presently propose any changes in the limitations on discovery imposed under the Federal Rules of

                    25       Civil Procedure or by Local Rule, without prejudice to any party’s right to seek such changes later

                    26       either by stipulation or court order.

                    27               Defendants served deposition notices for each named Plaintiff in March 2021. Plaintiffs’

                    28       counsel responded that none of the Plaintiffs were available and did not provide any alternative dates.
LITTLER MEND ELSO N, P.C.
       333 Bush Street
                             JOINT CASE MANAGEMENT STATEMENT
          34th Floor
                                                                                5.
                             (No. 3:20-cv-01449-JCS)
   San Francisco, CA 94104
         415.433.1940
                                   Case 3:20-cv-01449-JCS Document 55 Filed 05/24/21 Page 6 of 11



                       1     Defendants intend to proceed with the depositions and will work with Plaintiffs and their counsel to

                       2     find available dates.

                       3     IX.     CLASS ACTIONS
                       4             This is not a class action case.

                       5     X.      RELATED CASES
                       6             On July 18, 2019, Plaintiff Mary Elizabeth Knox filed a claim before the Contra Costa County

                       7     Merit Board alleging unlawful political activity retaliation. The Contra Costa County Merit Board

                       8     referred the matter to the Office of Administrative Hearings for an evidentiary hearing, OAH Case

                       9     No. 2019100883. The recommendation by the Administrative Law Judge to the Merit Board was that

                    10       the evidence failed to establish Ms. Knox’s claim for political activity retaliation.

                    11               On March 23, 2021 the Merit Board considered the Administrative Law Judge’s report and

                    12       recommendation on Ms. Knox’s claim for political activity retaliation and voted 4 to 1 to reject the

                    13       report and recommendation. The Merit Board will meet on May 25, 2021 to vote on new findings of

                    14       fact being prepared by the Merit Board chair and Merit Board Counsel, and to vote on an appropriate

                    15       remedy. The Complaint pending before this Court does not allege unlawful political activity

                    16       retaliation.

                    17       XI.     RELIEF
                    18               Plaintiffs’ Relief Sought:

                    19               1.     A preliminary and permanent injunction ordering Defendants to immediately cease

                    20                      their discriminatory and illegal practices with regard to gender and age discrimination

                    21                      and retaliation and to take all reasonably necessary steps to ensure that such practices

                    22                      do not take place in the future;

                    23               2.     Rescission of each demotion and promotion effective October 2018 to date and the

                    24                      appointment of an outside panel of experienced prosecutors to be selected by Plaintiffs

                    25                      to conduct a hiring process and recommendation of the appointment of candidates to

                    26                      every Executive Management position;

                    27               3.     For any role that comes with a pay increase, for the pay increase to be retroactive to

                    28                      January 1, 2019, and as to Ms. Knox, to November 2018.
LITTLER MEND ELSO N, P.C.
       333 Bush Street
                             JOINT CASE MANAGEMENT STATEMENT
          34th Floor
                                                                               6.
                             (No. 3:20-cv-01449-JCS)
   San Francisco, CA 94104
         415.433.1940
                                    Case 3:20-cv-01449-JCS Document 55 Filed 05/24/21 Page 7 of 11



                       1             4.     Reinstatement of each Plaintiff to committees and training positions commensurate

                       2                    with their particular experience and expertise.

                       3             5.     Compensatory damages including emotional distress damages and lost wages, benefits

                       4                    and interest in a sum according to proof;

                       5             6.     Interest on judgment, including prejudgment interest, at the legal rate;

                       6             7.     Attorneys fees and costs;

                       7             8.     For the costs of this action; and

                       8             9.     For any further legal and equitable relief the Court deems proper.

                       9             Defendants’ Relief Sought:

                    10               Defendants seek the dismissal of Plaintiffs’ entire Complaint as a matter of law and on the

                    11               merits. Defendants further maintain that Plaintiffs are not entitled to any economic damages

                    12               as they remain employed with the Contra Costa County Office of the District Attorney.

                    13       XII.    SETTLEMENT AND ADR
                    14               The Parties discussed but have not agreed on ADR. Defendants proposed Early Neutral

                    15       Evaluation. Plaintiffs proposed mediation.

                    16       XIII. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
                    17               All Parties have filed their consent to conduct all further proceedings, including trial and entry

                    18       of judgment, before Magistrate Judge Joseph C. Spero.

                    19       XIV. OTHER REFERENCES
                    20               The Parties do not believe this case is suitable for reference to binding arbitration, a special

                    21       master, or the Judicial Panel on Multidistrict litigation.

                    22       XV.     NARROWING OF ISSUES
                    23               The Parties have not agreed on their own to narrow the issues.

                    24       XVI. EXPEDITED TRIAL PROCEDURE
                    25               This is not the type of case that can be handled on an expedited basis with streamlined

                    26       procedures.

                    27

                    28
LITTLER MEND ELSO N, P.C.
       333 Bush Street
                             JOINT CASE MANAGEMENT STATEMENT
          34th Floor
                                                                                7.
                             (No. 3:20-cv-01449-JCS)
   San Francisco, CA 94104
         415.433.1940
                                   Case 3:20-cv-01449-JCS Document 55 Filed 05/24/21 Page 8 of 11



                       1     XVII. SCHEDULING

                       2            Plaintiffs’ position: Plaintiffs propose one trial for all five plaintiffs since each case involves

                       3            the same evidence concerning liability. Plaintiffs would consider bifurcation of damages.

                       4            Plaintiff’s propose the following schedule:

                       5            Non-expert discovery cutoff: November 30, 2021

                       6            Expert disclosure: December 6, 2021

                       7            Expert disclosure rebuttal: December 12, 2021

                       8            Expert discovery cutoff: December 30, 2021

                       9            Dispositive motion cutoff: January 31, 2022

                    10              Pre-trial conference: March 14, 2022

                    11              Trial: March 28, 2022

                    12              Defendants’ position: Plaintiffs have styled their claims as five individual plaintiffs; not a

                    13              putative class. Accordingly, five separate trials may be appropriate in order to avoid prejudicial

                    14              and conflicting evidence.

                    15       XVIII. TRIAL

                    16              Plaintiffs’ Position: Plaintiffs would like to set a trial date. Plaintiffs estimate three weeks

                    17              for trial.

                    18              Defendants’ Position: Defendants estimate 3-4 court days per Plaintiff. Defendants also

                    19       propose that any trial(s) begin in 2022 and not occur on the following dates February 16-24, April 11-

                    20       23, August, November 21-23, or December 21-30.

                    21       XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

                    22              Plaintiffs: None.

                    23              Defendants: County defendants are not required by Local Rule 3-15(a) to file a Certification

                    24              of Interested Entities or Persons.

                    25       XX.    PROFESSIONAL CONDUCT

                    26              The Parties have reviewed the Guidelines for Professional Conduct for the Northern District

                    27       of California.

                    28
LITTLER MEND ELSO N, P.C.
       333 Bush Street
                             JOINT CASE MANAGEMENT STATEMENT
          34th Floor
                                                                              8.
                             (No. 3:20-cv-01449-JCS)
   San Francisco, CA 94104
         415.433.1940
                                 Case 3:20-cv-01449-JCS Document 55 Filed 05/24/21 Page 9 of 11



                       1     XXI. OTHER MATTERS

                       2              None identified at this time.

                       3     Dated:         May 24, 2021

                       4

                       5                                                /s/ John C. Fish, Jr.
                                                                       JOHN C. FISH, Jr.
                       6                                               BLAIR SENESI
                                                                       LITTLER MENDELSON, P.C.
                       7                                               Attorneys for Defendants
                                                                       COUNTY OF CONTRA COSTA, CONTRA
                       8                                               COSTA COUNTY OFFICE OF THE
                                                                       DISTRICT ATTORNEY and DIANA
                       9                                               BECTON

                    10
                             Dated:         May 24, 2021
                    11

                    12
                                                                        /s/ Shelley A. Molineaux
                    13                                                 SARAH R. NICHOLS
                                                                       SHELLEY A. MOLINEAUX
                    14                                                 NICHOLS LAW, P.C.
                                                                       Attorneys for Plaintiffs
                    15                                                 MARY ELIZABETH KNOX; RACHEL
                                                                       PIERSIG; ALISON CHANDLER; MARY
                    16                                                 BLUMBERG

                    17
                             Dated:         May 24, 2021
                    18

                    19
                                                                        /s/ David S. Ratner
                    20                                                 DAVID S. RATNER
                                                                       RATNER MOLINEAUX, LLP
                    21                                                 Attorneys for Plaintiffs
                                                                       MARY ELIZABETH KNOX; RACHEL
                    22                                                 PIERSIG; ALISON CHANDLER; MARY
                                                                       BLUMBERG
                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MEND ELSO N, P.C.
       333 Bush Street
                             JOINT CASE MANAGEMENT STATEMENT
          34th Floor
                                                                      9.
                             (No. 3:20-cv-01449-JCS)
   San Francisco, CA 94104
         415.433.1940
         Case 3:20-cv-01449-JCS Document 55 Filed 05/24/21 Page 10 of 11



 1                                       ATTESTATION OF FILER

 2          I, Shelley A. Molineaux, attest that concurrence in the filing of this document has been

 3   obtained from each of the other Signatories, which shall serve in lieu of their signatures on the

 4   document. Signed this 24th day of May 2021.

 5                                                          /s/ Shelley A. Molineaux

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT CASE MANAGEMENT STATEMENT
                                                     10.
     (No. 3:20-cv 01449-JCS)
                                 Case 3:20-cv-01449-JCS Document 55 Filed 05/24/21 Page 11 of 11



                       1                           PROOF OF SERVICE BY ELECTRONIC POSTING
                       2
                                    I, the undersigned say:
                       3
                                    I am not a party to the above case and am over eighteen years old. On May 24, 2021, I
                       4
                             served true and correct copies of the foregoing document, by posting the document electronically to
                       5
                             the EM/ECF website of the United States District Court for the Northern District of California, for
                       6
                             receipt electronically by the parties listed on the Court’s Service List.
                       7
                                    I affirm under penalty of perjury under the laws of the United States of America, State of
                       8
                             California, that the foregoing is true and correct. Executed on May 24, 2021, at Walnut Creek,
                       9
                             California.
                    10

                    11                                                               s/ Andrea M. Caporale____________
                                                                                     Andrea M. Caporale
                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MEND ELSO N, P.C.
       333 Bush Street
                             JOINT CASE MANAGEMENT STATEMENT
          34th Floor
                                                                               11.
                             (No. 3:20-cv-01449-JCS)
   San Francisco, CA 94104
         415.433.1940
